 In the Matter of ALLAN W. FLEMING, INC., EMPLOYERandINTER-NATIONAL ASSOCIATION OF MACHINISTS, DISTRICT LODGE #727,PETITIONERCase No. 21-RC-1191SUPPLEMENTAL DECISION AND ORDER AMENDINGDIRECTION OF. ELECTIONOctober 3, 1950On July 5, 1950, the Board issued its Decision and Direction ofElection herein.'The Direction, as amended on August 3 and Sep-tenlber 5, 1950, provided for an election to be held not later than 90days from the date of the Direction in a unit comprising all employeesof the Employer (Allan W. Fleming, Inc., herein called Fleming) atits establishment (a De Soto-Plymouth automobile sales and serviceagency) in North Hollywood, California, excluding salesmen, officeand clerical employees, watchmen, professional employees, guards, andsupervisors as defined in the Act.On August 23, 1950, the Regional Director for the Twenty-FirstRegion filed a motion for order to show cause why Charles ArthurGore, d/b/a C. "Bud" Gore, herein called Gore, should not be substi-tuted for Fleming as the Employer in this proceeding. In support ofthe motion, the Regional Director alleged that : On June 15, 1950, afterthe hearing herein, but before the date of the Board's Decision andDirection of Election, Fleming sold all its assets to Gore, who is nowthe franchise holder from the Chrysler Company in place of Flem-ing; 2 the business formerly conducted by Fleming is now being con-ducted by Gore at the salve location ; three of the five employees in theunit found appropriate by the Board have continued to work for. Gorewithout any interruption in their employment, the other two having1 00 NLRB No. 118.2 In its original Decision, the Board noted that the record contained no evidence as tothe existence of a sale or franchise agreement between Fleming and the Chrysler Cor-poration.However, it stated that it would take cognizance of the normal marketingpractice in the automobile industry of distributing new cars only through dealers who areassigned to defined sales territories,and would presume, in the absence of any evidenceto the contrary, that Fleming's sales were made in accordance with some type of distributorarrangement, either written or oral, with the Chrysler Corporation.91 NLRB No. 108.612 ALLAN W. FLEMING, INC.613been laid off; the only supervisor employed by Fleming over the menin the unit has remained in the same capacity with Gore; and thechange in legal ownership which occurred has not materially changedthe nature of the unit or of the employees involved.On August 29, 1950, Gore filed an objection to motion for order toshow cause, in which he requested the Board to deny the RegionalDirector's motion, on the ground that Gore is not a successor to Flem-ing and did not take over all its employees.He. alleged, in supportof his position, that :(1)Gore purchased from Fleming only the visible assets of Flem-ing, and did not purchase from it the franchise of the Chrysler Cor-poration;(2)Gore has obtained his own franchise from the Chrysler Cor-poration;(3)Gore did not take over all the employees of Fleming, and sincepurchasing the assets and establishing the De Soto-Plymouth businessin his name, has employed three new employees who fall within theunit described in the Board's Decision of July 5, 1950; and(4)Fleming is a corporation which has not been dissolved, andthe stock of the corporation is still owned by Fleming, and thereforethe Board's Direction of July 5 still remains good as against Fleming.Gore therefore contended that, in order for the Board to direct anelection among the employees at his establishment, it is necessary forthe Petitioner to file a new petition.On August 31, 1950, the Regional Director requested the Board totreat his motion for order to show. cause as a motion to amenddirection of election.As Gore, in his reply to the original motion,in effect advanced his reasons in opposition to the proposed amend-ment, we 3 deem it unnecessary to issue an order to show cause.Wehave therefore considered the Regional Director's motion as a mo-tion to amend the Direction of Election by substituting Gore forFleming as the Employer, and Gore's reply as a reply to the motionto amend. For the reasons given below, the motion to amend is hereby.granted.We note that, in opposing the motion, Gore relies particularly onthe fact that he has not taken over Fleming's franchise or all of itsemployees, and that he has hired some new employees.However, hedoes not deny or otherwise controvert the allegations of the RegionalDirector that he has purchased Fleming's assets (with the exceptionof the franchise), and is continuing the same business, at the same'Pursuant to Section 3 (b) of the National Labor Relations Act, the Board has dele-gated its powers in connection with thiscaseto a three-member panel [Chairman Herzogand Members Reynolds and Styles]. 614DECISIONS OF NATIONALLABOR RELATIONS BOARDlocation, with the same supervisor, and with some of the same em-ployees.Furthermore, he does not contend that the nature of the-unit has been changed as a result of the change in ownership or the.hiring of new employees..We have previously held that where, after a direction of election.has been issued, the business involved is sold, but there is no change=in any essential attribute of the employment relationship, the di-rection is to be construed as providing for an election among the.employees of the successor.4Under the circumstances of this case,.we are convinced that, except for the substitution of Gore for Flem-ing, the relationship between the employees in the unit and their-Employer has remained essentially unchanged.We therefore find,.contrary to Gore's contention, that he is a successor to Fleming, and.that, as such successor, a question affecting commerce exists concern-ing the representation of Gore's- employees.We shall amend the.Direction to reflect this successorship.5ORDERIT IS HEREBY ORDERED that the Direction of Election herein, as.amended, be, and it hereby is, further amended by inserting beforethe words "the Employer," the words "Charles Arthur Gore, d/b/a C.`Bud' Gore, successor to," and by striking the words "but not laterthan 90 days from the date of this Direction" and substituting there-for the words "but not later than 120 days from the date of thisDirection."4 Pacific Tankers, Inc.,84 NLRB965;Alaska SalmonIndustry,Inc., etal.,61 NLRB-1508.B Although Gore alleges that Flemingis still in existence as a corporate entity,we regardthis circumstanceas immaterial in the absence of any allegation or showing that he i&still an employerof the employees involved.